Name: 85/120/EEC: Commission Decision of 22 February 1985 approving the second amendment to the plan for the accelerated eradication of classical swine fever, submitted by Italy (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  EU finance;  Europe;  health
 Date Published: 1985-02-15

 Avis juridique important|31985D012085/120/EEC: Commission Decision of 22 February 1985 approving the second amendment to the plan for the accelerated eradication of classical swine fever, submitted by Italy (Only the Italian text is authentic) Official Journal L 046 , 15/02/1985 P. 0050 - 0050 Spanish special edition: Chapter 03 Volume 33 P. 0192 Portuguese special edition Chapter 03 Volume 33 P. 0192 *****COMMISSION DECISION of 22 February 1985 approving the second amendment to the plan for the accelerated eradication of classical swine fever, submitted by Italy (Only the Italian text is authentic) (85/120/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 80/1095/EEC of 11 November 1980 laying down conditions designed to render and keep the territory of the Community free from classical swine fever (1), and in particular Article 6 (4) thereof, Having regard to Council Decision 80/1096/EEC of 11 November 1980 introducing Community financial measures for the eradication of classical swine fever (2), as last amended by Decision 83/254/EEC (3), and in particular Article 5 thereof; Whereas by Decision 83/100/EEC (4), the Commission approved the plan for the accelerated eradication of classical swine fever submitted by Italy; Whereas by Decision 84/193/EEC (5) the Commission has approved a first amendment to the initial plan; Whereas by letter dated 24 October 1984, the Italian authorities informed the Commission of amendments to the plan to take account of the evolution of classical swine fever in Italy; Whereas the amended plan has been examined and found to comply with Council Directive 80/217/EEC of 22 January 1980 introducing Community measures for the control of classical swine fever (6) and with Directive 80/1095/EEC; whereas the conditions for financial participation by the Community continue therefore to be met; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The second amendment to the plan for the accelerated eradication of classical swine fever, submitted by Italy, is hereby approved. Article 2 The amendment of the plan referred to in Article 1 shall take effect on 1 January 1985. Article 3 This Decision is addressed to the Italian Republic. Done at Brussels, 22 January 1985. For the Commission Frans ANDRIESSEN Member of the Commission (1) OJ No L 325, 1. 12. 1980, p. 1. (2) OJ No L 325, 1. 12. 1980, p. 5. (3) OJ No L 143, 2. 6. 1983, p. 37. (4) OJ No L 61, 8. 3. 1983, p. 26. (5) OJ No L 100, 12. 4. 1984, p. 23. (6) OJ No L 47, 21. 2. 1980, p. 11.